SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

929
KA 10-01917
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, LINDLEY, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

RICKY BAKER, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


ROBERT TUCKER, PALMYRA, FOR DEFENDANT-APPELLANT.

RICHARD M. HEALY, DISTRICT ATTORNEY, LYONS (MELVIN BRESSLER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Wayne County Court (John B.
Nesbitt, J.), rendered April 1, 2010. The judgment convicted
defendant, upon a jury verdict, of arson in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously modified on the law by vacating the sentence and as
modified the judgment is affirmed and the matter is remitted to Wayne
County Court for resentencing.

     Same Memorandum as in People v Baker ([appeal No. 1] ___ AD3d ___
[Sept. 30, 2011]).




Entered:    September 30, 2011                     Patricia L. Morgan
                                                   Clerk of the Court